DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (PGPUB: 20200161005) in view of He (PGPUB: 20210049756), and further in view of Nguyen (US-PAT-NO: 10692602).

Regarding claims 1, 20, and 21, Yao teaches a method for use of machine learning in computer-assisted anatomical prediction, the method comprising:
identifying with a processor parameters in a plurality of training images to generate a training dataset, the training dataset having data linking the parameters to respective training images (see Fig. 5, paragraph 112, training parameters 620 can include model parameter data 623 that can include a set of features of the training data selected to train the medical scan analysis function, determined values for weights corresponding to selected input and output features, determined values for model parameters corresponding to the model itself);
training at least one machine learning algorithm based on the parameters in the training dataset (see Fig. 7, paragraph 137, training set will be used to create a single neural network model, or other model corresponding to model type data 622 and/or model parameter data 623 of the medical scan image analysis function that can be trained on some or all of the medical scan classification data described above and/or other metadata, patient data, or other data associated with the medical scans); 
identifying with the processor digitized points on a plurality of anatomical landmarks in a radiographic image of a person (see Fig. 1, paragraph 50, the medical scan assisted review system 102 can automatically detect previous states of the identified abnormalities based on the abnormality data, such as the abnormality location data. The detected previous states of the identified abnormality can be circled, highlighted, or otherwise indicated in their corresponding window) displayed on a screen by determining anatomical dimensions of at least a portion of a body of the person in the displayed image using the validated machine learning algorithm and a scale factor for the displayed image (see Fig. 1 and 7, paragraph 51 and 141, this data can be displayed in one window, for example, where an increase in abnormality size is indicated by overlaying or highlighting an outline of the current abnormality over the corresponding image slice of the previous abnormality, or vice versa; Having determined the subregion training set 1315 of three-dimensional subregions 1310 corresponding to the set of full medical scans in the training set, the medical scan image analysis system can complete a training step 1352 by performing a learning algorithm on the plurality of three-dimensional subregions to generate model parameter data 1355 of a corresponding learning model); and 
making an anatomical prediction of the person based on a known morphological relationship (see Fig. 16, paragraph 417, generating the final abnormality data can include utilizing a plurality of known correlations between different types of abnormalities, where the final abnormality data is generated based on a known correlation value between the first type of abnormality and the second type of abnormality. For example, if the final inference function utilizes a model trained by the multi-model medical scan analysis system 6002, the plurality of known correlations can be automatically determined as a result of generating training model).making an anatomical prediction of the person based on the determined 15 anatomical dimensions and a known morphological relationship. 10 landmarks in a radiographic image of a person displayed on a screen by determining anatomical dimensions of at least a portion of a body of the person in the displayed image using the validated machine learning algorithm and a scale factor for the displayed image; and 
However, Yao does not expressly teach validating the trained machine learning algorithm.
He teaches that the updated set of CNN model weights is validated by repeating the inference process for segmenting a plurality of test image volumes of a validation dataset under a condition that the 2D CNN employs the updated set of CNN model weights. Based on segmenting the plurality of test image volumes and evaluating segmentation accuracy in each segmentation, a validation loss that is obtained by using the updated set of CNN model weights in the 2D CNN is computed (see Fig. 9, paragraph 129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao by He for providing the updated set of 
However, the combination does not expressly teach making an anatomical prediction of the person based on the determined anatomical dimensions.
Nguyen teaches that it is possible to apply 3DCNN on medical image volumes in an end-to-end fashion, such that large volumetric segments or entire image volumes can be used as input data for abnormality/anomaly detection and classification. These methods include voxel level prediction of annotations such as location, size, shape and anatomical labels (see Fig. 5, Col. 9, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Nguyen for providing to apply 3DCNN on medical image volumes in an end-to-end fashion, such that large volumetric segments or entire image volumes can be used as input data for abnormality/anomaly detection and classification. These methods include voxel level prediction of annotations such as location, size, shape and anatomical labels, as making an anatomical prediction of the person based on the determined anatomical dimensions. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings, such as voxel level prediction of annotations 
making an anatomical prediction of the person based on the determined 15 anatomical dimensions and a known morphological relationship.  

Regarding claim 2, the combination teaches wherein training the machine learning algorithm includes weighting the parameters in the training dataset (see Yao, Fig. 7, paragraph 143, each node in one layer can have a connection to some or all nodes in the next layer, where each connection is defined by a weight value. Thus, the model parameter data 1355 can include a weight vector that includes weight values for every connection in the network) and validating the machine learning algorithm includes storing a best version of the machine learning algorithm and the corresponding weighted parameters (see Yao, paragraph 44, responsive to finding that the validation loss obtained by the updated set of CNN model is less than a corresponding validation loss obtained by the immediately previous set of CNN weights, the updated set of CNN model weights is adopted to be used for the inference process). 20  

Regarding claim 3, the combination teaches wherein using the machine learning algorithm comprises:
generating clusters from pixel data in the displayed image (see Yao, Fig. 14-15, paragraph 360, an interface displayed by the display device displays at least one of the heat maps for a corresponding one of the K abnormality classes. Each heat map can be displayed based on the corresponding color values for each pixel. In some embodiments, the raw pixel values of the heat map are displayed); 
creating subsets of the pixel data containing only areas of interest (see Yao Fig. 14, paragraph 339, in the case where region of interest data is available in training, each of the N×N values for each of the K classes can be populated with a binary indicator corresponding to whether the corresponding abnormality class is present in the corresponding image patch of the image data); 
identifying at least one classifier in the subsets of the pixel data (see Nguyen, Fig. 5, Co. 5, lines 36-44, if {x_i, =1, . . . , N} are N studies (each comprising a collection of images, and being in turn an array of positive numbers corresponding to the intensity of each pixel in each image), and y is a binary class variable, for instance y=0 for normal (negative) and y=1 for abnormal, then a classifier is a function y=f(x) that for any study x returns a binary value, for instance 0 if the study is negative or 1 if the study is positive. Sometimes the classifier is written in the form sign(f(x)), in which case f is known as the discriminant);25 
generating a training dataset based on the at least one classifier identified in the subsets of the pixel data (see Yao, Fig. 7, paragraph 136, some or all training sets can be categorized based on some or all of the scan classifier data 420 as described in conjunction with the medical scan diagnosing system 108, where medical scans are included in a training set based on their scan classifier data 420 matching the scan category of the training set); and 
validating the at least one classifier in the training dataset (see Yao, Fig. 4, paragraph 81, The abnormality classifier categories can correspond to Response Evaluation Criteria in Solid Tumors (RECIST) eligibility and/or RECIST evaluation categories. For example, an abnormality classifier category 444 corresponding to RECIST eligibility can have corresponding abnormality classification data 445 indicating a binary value “yes” or “no”, and/or can indicate if the abnormality is a “target lesion” and/or a “non-target lesion.”).  

Regarding claim 4, the combination teaches wherein parameters in the image of the person displayed on the screen are used to further train and validate the machine learning algorithm30 by updating corresponding parameters in the training dataset (see Yao, Fig. 1, paragraph 47, abnormality annotation data can be generated by identifying one or more of abnormalities in the medical scan by utilizing a computer vision model that is trained on a plurality of training medical scans; the visualization and the report data, which can collectively be displayed annotation data, can be transmitted to a client device. see He, paragraph 43 and 44, the 2D CNN is further trained with the one or more respective second pluralities of labeled anatomical images to update the set of CNN model weights from an immediately previous set of CNN model weights; the updated set of CNN model is validated by repeating the inference process for segmenting a plurality of test image volumes of a validation dataset under a condition that the 2D CNN employs the updated set of CNN model weights).  

Regarding claim 5, the combination teaches wherein the parameters are at least one selected from the group consisting of weight, age, gender, body type, and body measurement (see Yao, Fig. 15, paragraph 374, other clinical information including patients' age and gender are accessible in addition to the pathology labels, and while not used in this example embodiment, can be utilized in other example embodiments to train the model and/or implement the inference function).-23-  

Regarding claim 6, the combination teaches wherein the body measurement is a measurement selected from the group consisting of neck, overarm, chest, waist, hips, sleeve, and outseem (see Yao, Fig. 1, paragraph 68, abnormalities can include nodules, for example malignant nodules identified in a chest CT scan).  

Regarding claim 7, the combination teaches wherein the machine learning algorithm is at least one selected from the group consisting of an active shape model, an active appearance model, a deformable part model, and a neural network (see Yao, Fig. 1, paragraph 59, a learning algorithm can be performed on the plurality of three-dimensional subregions to generate a neural network). 5 deformable part model, and a neural network.  

Regarding claim 8, the combination teaches wherein the machine learning algorithm is a deep convolutional neural network (see Nguyen, Fig. 1, Col. 12, lines 11-16, a computer algorithm that implements one or more machine learning algorithms, for example as described above, can be used to process the training set. For example, as discussed above, the algorithm may comprise as a component a Deep Neural Network, and specifically a Convolutional Neural Network).  

Regarding claim 9, the combination teaches wherein training the deep see Nguyen, Fig. 1, Col. 13, lines 15-19, he architecture described above for an exemplary CNN represents the class of functions that are used to minimize the expected loss or other cost function, with respect to the free parameters, (such as the weights of the convolutional layers); see Nguyen, Fig. 1, Col. 13, lines 8-12, neurons, or nodes, in a fully connected layer can have full connections to all activations in the previous layer. Another type of layer in CNNs is a loss layer, which specifies how the network training penalizes a deviation between the predicted and true labels).  

Regarding claim 10, the combination teaches wherein the training step includes using a trained model to infer testing samples by weighting the plurality of training images relative to the parameters in the source dataset (see Yao, Fig. 18, paragraph 399, weights, parameters, or other model data that characterize the sub-models 1-K can be stored locally for use by the multi-model medical scan analysis system 6002 to generate inference data for subsequently received medical scans).  

Regarding claim 11, the combination teaches wherein the weighting includes optimizing using the plurality of training images relative to the parameters using an Adam optimization algorithm or a gradient descent algorithm (see Yao, Fig. 15, paragraph 376, the model can be trained from scratch using only the NIH training set, for example, with an Adam optimizer and a learning rate of 0.001). 15 plurality of training images relative to the parameters using an Adam optimization algorithm or a gradient descent algorithm.  
see Yao, Fig. 1, paragraph 95, the training set data 490 can indicate one or more training sets that the medical scan belongs to. For example, the training set data can indicate one or more training set identifiers 491 indicating one or more medical scan analysis functions that utilized the medical scan in their training set, and/or indicating a particular version identifier 641 of the one or more medical scan analysis functions that utilized the medical scan in their training set).

Regarding claim 15, the combination teaches wherein the anatomical prediction is a deviation from a normal line (see Yao, Fig. 5, paragraph 105, aggregate data for each user can be further based on scores for distinct diagnosis categories, where a first aggregate data score is generated for user A based on scores from all normal scans).  

Regarding claim 18, the combination teaches further comprising displaying the anatomical prediction on the image of the person displayed on the screen (see Yao, Fig. 5, paragraph 47 and 105, The visualization and the report data, which can collectively be displayed annotation data, can be transmitted to a client device; a second aggregate data score is generated for user A based on scores from all scans that contain an abnormality).


Claims 12, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (PGPUB: 20200161005) in view of He (PGPUB: 20210049756), in view of Nguyen (US-PAT-NO: 10692602), and further in view of (PGPUB: 20190103190 Schmidt).

Regarding claim 12, the combination does not expressly teach wherein the known morphological relationship is at least one of a normal elliptical line, the Cobb method, traditional lines of mensuration in orthopedics, and radiographic genre. 20  
 	Schmidt teaches that the medical data may include one or more of the following: patient demographics, progress notes, vital signs, medical histories, human clinical data, diagnoses, medications, Cobb Angle measurements (see Schmidt, Fig. 1, paragraph 84).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Schmidt for providing patient demographics, progress notes, vital signs, medical histories, human clinical data, diagnoses, medications, Cobb Angle measurements, as wherein the known morphological relationship is at least one of a normal elliptical line, the Cobb method, traditional lines of mensuration in orthopedics, and radiographic genre. Therefore, combining the elements from prior arts according to known methods and technique, such as Cobb Angle measurements, would yield predictable results.


	Schmidt teaches that the position of the spine and skull are quantified in three-dimensional space by performing image processing and analysis on at least sagittal and coronal X-rays of the spine (see Fig. 1, paragraph 83).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Schmidt for providing the position of the spine and skull are quantified in three-dimensional space by performing image processing and analysis on at least sagittal and coronal X-rays of the spine. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.

Regarding claim 16, the combination does not expressly teach wherein the scale factor is a ratio of pixel to distance.  
Schmidt teaches that each x-ray has either an associated metadata file or scale bar on the image that enable image analysis software to determine a ratio of distance per image unit, e.g. typically expressed in centimeters per pixel (see Fig. 4, paragraph 99).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Schmidt for providing enable image analysis software to determine a ratio of distance per image unit, as wherein the scale factor is a ratio of pixel to distance. Therefore, combining the elements from prior arts according to known methods and technique, such as to 

Regarding claim 17, the combination does not expressly teach further comprising plotting the plurality of anatomical landmarks on the image of the person displayed on the screen. 30  
Schmidt teaches that graph illustrating the curves extracted from the sagittal X-ray images of FIGS. 5 and 6. Curve 702 corresponds to the curve drawn on the sagittal X-ray image of FIG. 5 and curve 704 corresponds to the curve drawn on the sagittal X-ray image of FIG. 6. Curves 702 and 704 are obtained by quantifying the color of the curves 504 and 604 drawn on the sagittal X-ray images of FIGS. 5 and 6, and finding differences in red, green, blue, intensity, hue, saturation, contrast, and brightness to identify the central sacral vertical line at every pixel (see Fig. 5-7, paragraph 101 and 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Schmidt for providing curve 702 corresponds to the curve drawn on the sagittal X-ray image, as plotting the plurality of anatomical landmarks on the image of the person displayed on the screen. combining the elements from prior arts according to known methods and technique, such as curve 702, would yield predictable results.

Regarding claim 19, the combination does not expressly teach wherein the anatomical dimensions include at least one of linear and angular dimensions.-24-   
see paragraph 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Schmidt for providing deriving, from a plurality of images of a subject, a linear representation of an arrangement of identified anatomical structures visible in the images, the linear representation comprising a set of three dimensional spatial coordinates corresponding to a center point of each of the identified anatomical structures, as wherein the anatomical dimensions include at least one of linear and angular dimensions. Therefore, combining the elements from prior arts according to known methods and technique such as, a linear representation of an arrangement of identified anatomical structures visible in the images, the linear representation comprising a set of three dimensional spatial coordinates, would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667